      Case 1:19-cv-08037-GBD-SDA Document 54 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           9/7/2021
 Atlantic Pacific Lines, Inc.,

                                 Plaintiff,
                                                              1:19-cv-08037 (GBD) (SDA)
                     -against-
                                                              ORDER
 North American Cargo, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Court’s June 8, 2021 Order, the parties were to file a joint letter

regarding the status of this action on September 2, 2021 or once a resolution had been reached,

whichever was sooner. (6/8/2021 Order, ECF No. 52.) While the parties did file on that date a

Notice of Settlement with respect to Defendant North American Cargo, Inc. (ECF No. 53), they

did not provide any update with respect to Defendant UW International Corp., except that the

claims “remain pending.” (See id.) Accordingly, no later than Friday, September 10, 2021, the

parties shall file a joint letter regarding the status of this action, including a proposed schedule

for the completion of discovery.

SO ORDERED.

DATED:          New York, New York
                September 7, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
